     Case 4:18-cr-02417-RCC-LCK Document 32 Filed 12/10/18 Page 1 of 4




1    JON M. SANDS
     Federal Public Defender
2    WALTER I. GONÇALVES, JR.
     Assistant Federal Public Defender
3    State Bar No. 023659
     407 W. Congress St., Suite 501
4    Tucson, AZ 85701
     Telephone: (520) 879-7500
5    walter_goncalves@fd.org
     Attorney for Defendant
6
7                          IN THE UNITED STATES DISTRICT COURT
8                                 FOR THE DISTRICT OF ARIZONA
9
     United States of America,                             CR18-02417-TUC-RCC (LCK)
10
                     Plaintiff,                            MOTION FOR REVIEW OF
11                                                      MAGISTRATE JUDGE’S ORDER OF
           vs.                                                  DETENTION
12
     Ahmad Suhad Ahmad,
13
                     Defendant.
14
15          I.     Introduction
16          Ahmad Suhad Ahmad was arrested in late October 2018, one month after his release
17
     from Arizona State prison on charges of drug possession. At his initial appearance a
18
19   detention hearing was set. It ultimately took place on Friday, November 2. The court took

20   the matter under advisement and issued decision dated November 11, 2018 (See Doc. 19).
21
     This is a motion for a review of that order.
22
            II.    Argument
23
24          Mr. Ahmad is not a risk of flight nor a danger to the community, despite arguments
25   made by the government and the court’s written decision. As such, he should be released
26
     from custody.
27
28
                                                    1
     Case 4:18-cr-02417-RCC-LCK Document 32 Filed 12/10/18 Page 2 of 4




1           III.    Law and analysis
2       1. The nature and circumstances of the offense charged, including whether the offense
3          is a crime of violence, a violation of section 1591, a Federal crime of terrorism, or
           destructive device
4
5           The two crimes charged are allegations he built and gave instructions to others on

6    how to build explosive devices. According to the government’s proffer, two devices were
7
     built. At this stage of the case, Mr. Ahmad has not reviewed any evidence. The disclosure
8
     is forthcoming, including the availability of any physical evidence. There are also charges
9
10   that Mr. Ahmad sold an amount of heroin to government sources.

11      2. The weight of the evidence against the person
12
            The devices were not operable. There is no information whether the devices were
13
     well-built, or if Mr. Ahmad even knew what he was doing. On the other hand, the weight
14
15   of the evidence is the least important factor as the case is still its early stage.
16      3. The history and characteristics of the person, including
17
            A. The person's character, physical and mental condition, family ties, employment,
18             financial resources, length of residence in the community, community ties, past
19             conduct, history relating to drug or alcohol abuse, criminal history, and record
               concerning appearance at court proceedings
20
            Mr. Ahmad had a religious awakening while in custody for the Arizona drug
21
22   offenses. Mr. Ahmad used methamphetamine during the time of the allegations and was
23   not thinking clearly. He has been clean and sober for over a year and a half. Despite his
24
     sobriety, Mr. Ahmad understands that he would be monitored for drug use on Pre-Trial
25
26   Services supervision.

27
28
                                                     2
     Case 4:18-cr-02417-RCC-LCK Document 32 Filed 12/10/18 Page 3 of 4




1            Today, Mr. Ahmad wakes up at 5 AM every day and prays. He attends Mosque
2    services every Friday. He obtained employment as a mechanic within two days of release
3
     from prison. Mr. Ahmad behaved so well while in the Arizona Department of Corrections
4
5    that he received time off for early release and was sent to a low level detention camp in

6    Marana. Mr. Ahmad is in good physical condition despite his past cancer treatments. There
7
     are no physical or mental health problems.
8
             Mr. Ahmad’s fiancé lives in Tucson with their 2 year old child. Mr. Ahmad has two
9
10   children in Phoenix, who reside with his ex-wife. Mr. Ahmad care deeply for all of his

11   children and is actively involved in their lives. In fact, Mr. Ahmad was returning with his
12
     children and fiancé from Phoenix when FBI agents called to confirm his arrest. The family,
13
     including the children, watched his arrest at the apartment complex where his fiancé lives.
14
15   If Mr. Ahmad was a flight risk he would have run away as he had advance notice of the
16   charges.
17
             Mr. Ahmad has lived in Arizona since 2008 and is amenable to house arrest and
18
19   wearing an ankle monitor. These options are available to the court. Mr. Ahmad has no

20   record for failure to appear in court.
21
             B. Whether, at the time of the current offense or arrest, the person was on
22              probation, on parole, or on other release pending trial, sentencing, appeal, or
                completion of sentence for an offense under Federal, State, or local law
23
24           Although Mr. Ahmad was on probation during the spring of 2017 he changed his

25   life.
26
             C. The nature and seriousness of the danger to any person or the community that
27              would be posed by the person's release
28
                                                  3
     Case 4:18-cr-02417-RCC-LCK Document 32 Filed 12/10/18 Page 4 of 4




1          Despite allegations by the government and findings made by the court, Mr. Ahmad
2    does not pose a danger to the community. He was entrapped by government sources and
3
     undercover agents. This is a subject for defense investigation. The government failed to
4
5    file a writ while Mr. Ahmad was in the Arizona Department of Corrections to bring him

6    immediately to federal custody. Whether this was done for investigative purposes or not is
7
     of no consequence. Mr. Ahmad behaved responsibly during the month of October.
8
           IV.    Conclusion
9
10         For all of the reasons explained above, this court should review the detention order

11   and release Mr. Ahmad on appropriate conditions.
12
           RESPECTFULLY SUBMITTED this 10th day of December 2018.
13
14                                                JON M. SANDS
                                                  Federal Public Defender
15
                                                  s/ Walter I. Gonçalves, Jr.
16                                                WALTER I. GONCALVES, JR.
                                                  Assistant Federal Public Defender
17
18   The above signed does hereby certify that on the above date, he electronically transmitted
     this document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
19   a Notice of Electronic Filing to the following CM/ECF registrants:
20   Beverly K Anderson
     Kevin Hakala
21   Assistant U.S. Attorney
22
23
24
25
26
27
28
                                                 4
